OPINION — AG — **** LIMITATIONS ON SCHOOL PRINCIPAL BECOMING STATE LEGISLATOR **** IT CANNOT BE CONCLUDED AS A MATTER OF LAW THAT A NEWLY ELECTED STATE REPRESENTATIVE MUST RESIGN HIS FORMER POSITION AS ELEMENTARY SCHOOL PRINCIPAL WHEN HE TAKES OFFICE AS REPRESENTATIVE BECAUSE OF THE CONFLICT OF INTEREST. LEGISLATORS MUST NOT ACCEPT OUTSIDE EMPLOYMENT WHICH WILL IMPAIR THEIR INDEPENDENCE OF JUDGEMENT IN THE EXERCISE OF THEIR OFFICIAL DUTIES, AND THEY MUST NOT ACCEPT OUTSIDE FULL TIME EMPLOYMENT WHICH WILL PREVENT THEM FROM GIVING PERSONAL ATTENTION TO THE DUTIES OF THEIR OFFICE. TITLE 74 O.S. 1971 1409 [74-1409](I) AND ARTICLE V, SECTION 23 OF THE OKLAHOMA CONSTITUTION REQUIRE THAT NO LEGISLATOR MAY RECEIVE, DIRECTLY OR INDIRECTLY, ANY COMPENSATION FROM STATE APPROPRIATED FUNDS OTHER THAN THE COMPENSATION ALLOWED TO STATE LEGISLATORS BY LAW. THEREFORE, NO LEGISLATOR EMPLOYED BY A SCHOOL DISTRICT RECEIVING STATE AID FROM BE COMPENSATED FROM THE GENERAL FUND OF THE DISTRICT. ANY COMPENSATION DUE TO A PERSON EMPLOYED AS A SCHOOL DISTRICT EMPLOYEE WHILE A LEGISLATOR MUST COME FROM ENTIRELY SEPARATE FUNDS. CITE: 74 O.S. 1971, 1401-1416 [74-1401] — [74-1416], OPINION NO. 71-233 ARTICLE II, SECTION 11 (C. LARRY PAIN)  SEE: OPINION NO. 87-008 ** SEE OPINION NO. 91-597 (1991) ** SEE: OPINION NO. 74-166 (1974) ** ** SEE: OPINION NO. 74-268 (1975) **